Upon a question reserved by the state upon a judgment of the district court of Creek county, quashing and setting aside an indictment against defendant in error, the state appeals.
The question presented by the record in this case is similar to that in case No. A-7105. State v. Hudson, 44 Okla. Cr. 1,279 P. 921, just decided. Upon the authority of that case, this case is reversed and remanded, with directions to the trial court to set aside its order sustaining the motion to quash, and for further proceedings in conformity to this opinion.